Citation Nr: 1751519	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  10-01 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a medial meniscal tear, right knee, with osteoarthritis (right knee disability), currently evaluated as 20 percent disabling prior to March 1, 2007; 10 percent disabling from March 1, 2007 to September 8, 2008; 30 percent disabling from September 9, 2009 to December 8, 2011; 40 percent disabling (based on osteoarthritis with limitation of extension), 20 percent disabling (based on limitation of flexion), and 20 percent disabling (based on instability), all from December 9, 2011 to December 31, 2017; and 20 percent disabling (based on osteoarthritis with limitation of extension), 0 percent disabling (based on limitation of flexion), and 0 percent disabling (based on instability), all from January 1, 2018.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Navy from June 1992 to June 1996; and with the United States Army from November 1997 to November 2000, and from April 2002 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2016, the Board issued a decision that, in pertinent part, denied the Veteran's increased rating claim for a service-connected right knee disability.  The Veteran appealed the Board's decision of the increased rating claim for the right knee disability to the United States Court of Appeals for Veterans Claims (Court).  In September 2017, the Veteran and the Secretary of VA (parties) filed a Joint Motion for Partial Remand (JMPR) and requested that the Court vacate the portion of the Board's decision that denied the increased rating claim for the right knee disability.  

In a September 2017 Order, the Court vacated the Board's May 2016 decision of entitlement to an increased rating for the right knee disability, and remanded the matter for further consideration and instructions consistent with the JMPR.  

In October 2017, the RO then decreased the evaluation of the right knee disability to 20 percent (based on osteoarthritis with limitation of extension), 0 percent (based on limitation of flexion), and 0 percent (based on instability), all effective as of January 1, 2018.  The matter is now before the Board again.  

As noted in the Board's May 2016 decision, the issue of an earlier effective date for the grant of a 30 percent rating for the right knee disability is inextricably intertwined with the claim for an increased rating.  

The Board notes that in a January 2010 letter, the Veteran requested that a hearing be scheduled for after March 2011.  Accordingly, the Veteran was scheduled for a Board hearing in August 2012, but was deemed a no show.  To date, the Veteran has not requested that his hearing be rescheduled.  Therefore, the Board finds the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.702(d) (2017).  

The Board further notes that prior to his current representation, the Veteran was represented by The American Legion.  VA received a signed VA Form 21-22 in July 2016, changing representation from The American Legion to the Disabled American Veterans.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected right knee disability.  The Veteran was provided VA examinations in April 2006, October 2008, and December 2011to determine the etiology and severity of his service-connected right knee disability.  An additional VA examination was scheduled for February 2017; however, the Veteran failed to report to this examination, without good cause proffered.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Following the December 2011 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 
38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, and it has been nearly six years since the Veteran's last VA examination, a new examination is necessary to decide the claim.  

Despite the Veteran's failure to report to the VA examination scheduled for February 2017, and without good cause proffered, the Board finds that the Veteran should be afforded a final opportunity for an additional examination, given the requirements of Correia, and also due to the fact that the record does not reflect that the Veteran has a history of failing to appear to VA examinations without good cause.  The Board notes that the Veteran did not report to the VA examination scheduled in February 2006; however, he contacted VA and provided notice that he was unable to appear for the scheduled examination, as he had been in a car accident.  

The Veteran is advised that any findings reported during this new VA examination will be critical to the evaluation of his service-connected disability, and that VA's duty to assist is not a one-way street.  He also has an obligation to cooperate with VA in ensuring that duty is satisfied.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Furthermore, any failure to report for any scheduled examination without good cause may result in an adverse determination.  38 C.F.R. § 3.655 (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  The Veteran should be scheduled for a VA examination before an appropriate examiner to determine the current severity of his service-connected right knee disability.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and to provide an opinion as to the following:  

(a) The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the use of the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the right knee due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  

(b) Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.  

A full rationale must be provided for any opinion offered.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




